DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Oath/Declaration
Oath/Declaration as filed on February 10, 2020 is noted by the Examiner.

Claim Objections
Claim 10 is objected to because of the following informalities: 
Claim 10 is missing a semicolon at the end of limitation “generating one or more fingerprint templates based on user inputs provided during a fingerprint enrollment operation”.  The Examiner suggests inserting a semicolon at the end of the limitation.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, claim 1 recites limitation “one or more images” in eighth line of the claim, but it is unclear as to whether the limitation is referring to same images recited in second line of the claim, only some of images recited in the second line of the claim, or all different images from the images recited in the second line of the claim.  Accordingly, any claims dependent on claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, claim 18 recites limitation “one or more objects” in twelfth line of the claim, but it is unclear as to whether the limitation is referring to same objects recited in fourth line of the claim, only some of the objects recited in the fourth line of the claim, or all different objects from the objects recited in the fourth line of the claim.  Accordingly, any claims dependent on claim 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on same above reasoning.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yamamoto et al., U.S. Patent Application Publication 2008/0212846 A1 (hereinafter Yamamoto).
Regarding claim 1, Yamamoto teaches an input device comprising: a fingerprint sensor configured to capture images of a sensing region of the input device (90 FIGS. 1-8, paragraph[0064] of Yamamoto teaches FIG. 8 schematically illustrates a specific registering state; with reference to FIG. 8, the fingerprint sensor 90 is used to capture images 310, 312 and 314 of an index finger of a user's hand 300; the qualities of the fingerprint information acquired from these images are estimated to be 60, 50 and 40 as the values of the quality scores; and in this case, the fingerprint information acquired from the fingerprint having a quality score of 60 is registered as the registration fingerprint template, the fingerprint information acquired from the fingerprint having a quality score of 50 is registered as the learning fingerprint template 1, and the fingerprint information acquired from the fingerprint having a quality score of 40 is registered as the learning fingerprint template 2, and See also at least paragraphs[0037] and [0042] of Yamamoto); and 
(150 and 180, 190 FIGS. 1-8, paragraph[0042] of Yamamoto teaches the fingerprint authentication apparatus 150 includes a fingerprint information memory section 182, a fingerprint information registration section 180, a fingerprint information verifying section 184, and a fingerprint information learning section 186; the fingerprint information memory section 182 stores a plurality (three in this embodiment) of fingerprint templates therein; the fingerprint information registration section 180 firstly installs the fingerprint authentication apparatus 150 in the computer 100, and executes a process for registering the fingerprint templates acquired from fingerprint information inputted from the fingerprint sensor 90 into the fingerprint information memory section 182; the fingerprint information verifying section 184 extracts feature information from the fingerprint information (fingerprint image) inputted from the fingerprint sensor 90 after the starting of the operation of the fingerprint authentication apparatus 150, verifies (compares) the extracted feature information with feature information of the fingerprint templates stored in the fingerprint information memory section 182 to attempt to authenticate a user so as to give the authenticated result to the control section 154; the fingerprint information learning section 186 obtains the result of verifying between the three fingerprint templates and the input fingerprint by means of the fingerprint information verifying section 184, executes the process for learning the fingerprint information (details are provided elsewhere herein), and executes a process for replacing some of the fingerprint templates stored in the fingerprint information memory section 182, for example, and See also at least paragraphs[0033], and [0038]-[0043], [0116] of Yamamoto); 
(FIGS. 1-8, paragraph[0039] of Yamamoto teaches the fingerprint authentication apparatus 150 receives a fingerprint image from the fingerprint sensor 90 and verifies the image with the plurality of fingerprint templates registered in advance, so as to authenticate a user; "Verify" is used with particular meaning as explained herein, and hence does not necessarily imply that access will be granted; and "Verification" could be accurately paraphrased as "comparison" or as "testing", for example, and See also at least paragraphs[0033]-[0038], and [0040]-[0042] of Yamamoto); 
determine a similarity score for each of the one or more fingerprints by comparing the first image with one or more images of the sensing region captured prior to the first image fingerprints; determine a match score for at least one of the fingerprints in the first image by comparing the at least one fingerprint with the one or more fingerprint templates (FIGS. 1-8, paragraph[0043] of Yamamoto teaches as shown in FIG. 3, in the first embodiment, three fingerprint templates 190 are used; they are classified into one registration fingerprint template 192 which is not to be learned at the time of a learning operation, and two learning fingerprint templates 194 which are to be learned; the learning fingerprint templates include a first learning fingerprint template (hereinafter referred to as learning fingerprint template 1) and a second learning fingerprint template (hereinafter referred to as learning fingerprint template 2); the fingerprint information verifying section 184 verifies the three fingerprint templates with the input fingerprint information, and outputs matching scores; when the authentication succeeds, the fingerprint information learning section 186 replaces a learning fingerprint template having a lower score out of the learning fingerprint template 1 and the learning fingerprint template 2 with fingerprint information with which authentication succeeds, so as to update the learning fingerprint template, and See also at least paragraphs[0033]-[0042] of Yamamoto); and 
selectively authenticate the first image based at least in part on the similarity score and the match score (FIGS. 1-8, paragraph[0056] of Yamamoto teaches FIG. 6 is a flowchart illustrating a control structure of a program realizing the fingerprint information verifying section 184 shown in FIG. 3; with reference to FIG. 6, the program which realizes the verifying process includes step 250, step 252, step 254 and step 256; at step 250, a fingerprint inputted from the fingerprint sensor 90 (hereinafter referred to as "input fingerprint") is compared with the registration fingerprint templates stored in the fingerprint information memory section 182, and a first verifying score (matching score) is calculated to be temporarily recorded; at step 252, the input fingerprint is compared with the learning fingerprint template 1, and an obtained matching score is recorded as a second matching score; at step 254, the input fingerprint is compared with the learning fingerprint template 2, and an obtained matching score is recorded as a third matching score; at step 256, an average value of the first to third matching scores obtained in such a manner is calculated and recorded as an average matching score, and See also at least paragraphs[0057]-[0070] of Yamamoto).
Regarding claim 10, Yamamoto teaches a method performed by an input device (90 FIGS. 1-8, paragraph[0064] of Yamamoto teaches FIG. 8 schematically illustrates a specific registering state; with reference to FIG. 8, the fingerprint sensor 90 is used to capture images 310, 312 and 314 of an index finger of a user's hand 300; the qualities of the fingerprint information acquired from these images are estimated to be 60, 50 and 40 as the values of the quality scores; and in this case, the fingerprint information acquired from the fingerprint having a quality score of 60 is registered as the registration fingerprint template, the fingerprint information acquired from the fingerprint having a quality score of 50 is registered as the learning fingerprint template 1, and the fingerprint information acquired from the fingerprint having a quality score of 40 is registered as the learning fingerprint template 2, and See also at least paragraphs[0013], [0033]-[0037] and [0042]-[0072] of Yamamoto), comprising: 
generating one or more fingerprint templates based on user inputs provided during a fingerprint enrollment operation (150 and 180, 190 FIGS. 1-8, paragraph[0042] of Yamamoto teaches the fingerprint authentication apparatus 150 includes a fingerprint information memory section 182, a fingerprint information registration section 180, a fingerprint information verifying section 184, and a fingerprint information learning section 186; the fingerprint information memory section 182 stores a plurality (three in this embodiment) of fingerprint templates therein; the fingerprint information registration section 180 firstly installs the fingerprint authentication apparatus 150 in the computer 100, and executes a process for registering the fingerprint templates acquired from fingerprint information inputted from the fingerprint sensor 90 into the fingerprint information memory section 182; the fingerprint information verifying section 184 extracts feature information from the fingerprint information (fingerprint image) inputted from the fingerprint sensor 90 after the starting of the operation of the fingerprint authentication apparatus 150, verifies (compares) the extracted feature information with feature information of the fingerprint templates stored in the fingerprint information memory section 182 to attempt to authenticate a user so as to give the authenticated result to the control section 154; the fingerprint information learning section 186 obtains the result of verifying between the three fingerprint templates and the input fingerprint by means of the fingerprint information verifying section 184, executes the process for learning the fingerprint information (details are provided elsewhere herein), and executes a process for replacing some of the fingerprint templates stored in the fingerprint information memory section 182, for example, and See also at least paragraphs[0033], and [0038]-[0043], [0116] of Yamamoto) acquiring a first image of a sensing region from a fingerprint sensor, wherein the first image includes one or more fingerprints (FIGS. 1-8, paragraph[0039] of Yamamoto teaches the fingerprint authentication apparatus 150 receives a fingerprint image from the fingerprint sensor 90 and verifies the image with the plurality of fingerprint templates registered in advance, so as to authenticate a user; "Verify" is used with particular meaning as explained herein, and hence does not necessarily imply that access will be granted; and "Verification" could be accurately paraphrased as "comparison" or as "testing", for example, and See also at least paragraphs[0033]-[0038], and [0040]-[0042] of Yamamoto);
determining a similarity score for each of the one or more fingerprints by comparing the first image with one or more images of the sensing region captured prior to the first image; determining a match score for at least one of the fingerprints in the first image by comparing the at least one fingerprint with the one or more fingerprint templates (FIGS. 1-8, paragraph[0043] of Yamamoto teaches as shown in FIG. 3, in the first embodiment, three fingerprint templates 190 are used; they are classified into one registration fingerprint template 192 which is not to be learned at the time of a learning operation, and two learning fingerprint templates 194 which are to be learned; the learning fingerprint templates include a first learning fingerprint template (hereinafter referred to as learning fingerprint template 1) and a second learning fingerprint template (hereinafter referred to as learning fingerprint template 2); the fingerprint information verifying section 184 verifies the three fingerprint templates with the input fingerprint information, and outputs matching scores; when the authentication succeeds, the fingerprint information learning section 186 replaces a learning fingerprint template having a lower score out of the learning fingerprint template 1 and the learning fingerprint template 2 with fingerprint information with which authentication succeeds, so as to update the learning fingerprint template, and See also at least paragraphs[0033]-[0042] of Yamamoto); and 
selectively authenticating the first image based at least in part on the similarity score and the match score (FIGS. 1-8, paragraph[0056] of Yamamoto teaches FIG. 6 is a flowchart illustrating a control structure of a program realizing the fingerprint information verifying section 184 shown in FIG. 3; with reference to FIG. 6, the program which realizes the verifying process includes step 250, step 252, step 254 and step 256; at step 250, a fingerprint inputted from the fingerprint sensor 90 (hereinafter referred to as "input fingerprint") is compared with the registration fingerprint templates stored in the fingerprint information memory section 182, and a first verifying score (matching score) is calculated to be temporarily recorded; at step 252, the input fingerprint is compared with the learning fingerprint template 1, and an obtained matching score is recorded as a second matching score; at step 254, the input fingerprint is compared with the learning fingerprint template 2, and an obtained matching score is recorded as a third matching score; at step 256, an average value of the first to third matching scores obtained in such a manner is calculated and recorded as an average matching score, and See also at least paragraphs[0057]-[0070] of Yamamoto).  
Potentially Allowable Subject Matter
Claims 18 is allowable if rewritten to overcome rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, if any, set forth in this Office action.  In addition, claims 2-9, 11-17, and 19-20 may be allowable if rewritten to overcome rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, if any, to overcome any objections if any, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621